MEMORANDUM**
Nicolas Izaguirre-Ramos petitions from a final order of deportation entered by the Board of Immigration Appeals. The Board found that petitioner’s motion to reopen had been withdrawn because he left the United States prior to the disposition of the motion. We have jurisdiction and affirm.
On November 7,1994, a California Superior Court terminated petitioner’s probation and expunged his conviction for possession of cocaine. Petitioner then filed a motion to reopen, asking the Board to reconsider its final deportation order. On December 12, 1994, petitioner left the United States and traveled to Mexico. Petitioner returned on January 4, 1995. The INS served petitioner with an Order to Show Cause pursuant to 8 C.F.R. § 243.5 alleging that petitioner’s departure constituted self-deportation. On November 9, 2000, the Board, pursuant to 8 C.F.R. § 3.2 found that petitioner’s self-deportation constituted a withdrawal of his motion to reopen.
The Board’s determination of legal questions is reviewed de novo. Chowdhury v. INS, 249 F.3d 970, 972 (9th Cir.2001). However, the Board’s interpretation and application of immigration laws is entitled to deference. Id.
The applicable regulation clearly provides that if an alien departs the United States subsequent to filing a motion to reopen, the departure constitutes a withdrawal of the motion. 8 C.F.R. § 3.2(c)(4)(d). Petitioner self-deported the United States subsequent to filing a motion to reopen and prior to the Board’s determination on that motion. The Board properly deemed the motion as withdrawn. AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this-circuit except as may be provided by Ninth Circuit Rule 36-3.